Citation Nr: 0522368	
Decision Date: 08/17/05    Archive Date: 08/25/05

DOCKET NO.  03-11 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1. Entitlement to service connection of the residuals of an 
appendectomy. 

2. Entitlement to service connection for residuals of a low 
back injury. 

3. Entitlement to service connection for residuals of a left 
ankle and foot injury.

REPRESENTATION

Veteran represented by:	The American Legion

WITNESS AT HEARINGS ON APPEAL

Veteran 
ATTORNEY FOR THE BOARD

M. McBrine, Counsel



INTRODUCTION

The veteran served on active duty from February 1944 to June 
1946.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an April 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina. 

In November 2004, the veteran testified at a hearing before 
the undersigned Acting Veterans Law Judge.  A transcript of 
the hearing is in the record. 


FINDINGS OF FACT

1. The only residual of an in-service appendectomy is a 
surgical scar. 

2. Residuals of a back injury, including as due to spinal 
anesthesia for an appendectomy, are not shown. 

3. The preexisting tendon repair of the left foot disability 
did not increase in severity during service and residuals of 
a left ankle and foot injury are not shown. 


CONCLUSIONS OF LAW

1. A surgical scar from an appendectomy was incurred in 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2004).

2. Residuals of a back injury, including as due to spinal 
anesthesia for an appendectomy, were not incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2004).

3. A pre-existing tendon repair of the left foot was not 
aggravated by military service and residuals of a left ankle 
and foot injury were not incurred or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in 
part at 38 C.F.R. § 3.159, amended VA's duties to notify and 
to assist a claimant in developing the information and 
evidence necessary to substantiate the claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will seek to obtain on the veteran's behalf and which 
information and evidence the claimant is expected to provide.  
Under 38 C.F.R. § 3.159, VA must request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim. 

In Pelegrini v. Principi, 18 Vet.App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  

In this case, the RO provided the pre-adjudicatory VCAA 
notice by letter in July 2001.  The notice included the type 
of evidence needed to substantiate the claims of service 
connection, namely: evidence of an injury or disease or 
event, causing an injury or disease, during service; evidence 
of current disability, and evidence of a relationship between 
the current disability and the injury, disease, or event, 
causing an injury or disease during service.  The veteran was 
notified that VA would obtain service records, VA records and 
records of other Federal agencies and that he could submit 
private medical records or with his authorization VA would 
obtain private medical records on his behalf.  He was given 
60 days to respond. .  In the statement of the case, dated in 
March 2003, the RO cited 38 C.F.R. § 3.159 with the provision 
that the claimant provide any evidence in his possession that 
pertained to the claim.

Regarding the timing of the provisions of 38 C.F.R. § 3.159, 
since the notice came after the initial adjudication of the 
claim, it did not comply with the requirement that the notice 
must precede the adjudication.  However the action of the RO 
cured the error in the timing of the notice because the 
veteran had a meaningful opportunity to participate 
effectively in the processing of his claim as he had the 
opportunity to submit additional argument and evidence, which 
he did, and to address the issues at a hearing before the RO 
and at a hearing before the Board.  Mayfield v. Nicholson, 19 
Vet. App. _ (2005). 

As for content of the VCAA notice, it substantially complies 
with the specificity requirements of Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (identifying evidence to substantiate 
a claim and the relative duties of VA and the claimant to 
obtain evidence), and of Charles v. Principi, 16 Vet. App. 
370 (2002) (identifying the document that satisfies VCAA 
notice), and, of Pelegrini, supra (requesting that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim, 38 C.F.R. § 3.159). 

For these reasons, the veteran was not prejudiced by the 
delay in providing the VCAA content-complying notice as to 
the provisions of 38 C.F.R. § 3.159 because the delay did not 
affect the essential fairness of the adjudication, and no 
further action is needed to ensure compliance with the duty 
to notify under the VCAA.

As for deciding the claim before the one-year period for 
submitting the supporting evidence, 38 U.S.C.A. § 5103(b)(3) 
(West 2002 & Supp. 2004) authorizes the Secretary of VA to 
make a decision on a claim before the expiration of the one-
year period provided a claimant to respond to VA's request 
for information or evidence.  This legislation, effective as 
if enacted on November 9, 2000, immediately after the 
enactment of the VCAA, supersedes the decision of the United 
States Court of Appeals for the Federal Circuit in Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003) (invalidating the regulatory 
provision, implementing the VCAA that required a response to 
VCAA in less than the statutory one-year period). 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  As there is no additional evidence 
to obtain, the Board concludes that the duty-to-assist 
provisions of the VCAA have been fulfilled. 

 Factual Background

On entrance examination, an operative scar on the lateral 
aspect of the left foot for a tendon repair was noted.  In 
April 1946, the veteran had an appendectomy, consisting of 
McBurney incision that was closed with sutures.  A spinal 
anesthetic was used in the operation.  The post-operative 
course was uneventful.  On separation examination, history 
included an appendectomy.  The abdomen, spine, and feet were 
evaluated as normal.  The service medical records do not 
contain a complaint, finding, or history of a back injury or 
left ankle and foot injury.

After service, VA records, dated in August 2000, disclose 
that the veteran complained of back pain since the spinal 
anesthesia for an appendectomy in 1946.  X-rays revealed 
osteophytes of the lumbar spine. 

On an August 2001 MRI report, the findings were disc defects 
at L3/L4, L4/L5, and L5/S1.  In June 2003, the private 
physician, who ordered the MRI, stated that because of 
veteran's complaint of back pain since service, the MRI was 
done. 

In July 2003, the veteran testified that, shortly after his 
appendectomy, he had trouble with paralysis of both legs.  He 
reported that he felt he had a bulged disc in his back, which 
was caused from a needle that was used to give him spinal 
anesthetic for his appendectomy, and he has had back problems 
since that time.  He indicated that he did not have any 
treatment records for his back from shortly after service, 
since he just "put up with" the back pain.  As to the left 
ankle and foot, he testified that he had foot problems prior 
to entering service, but also in service he sprained his left 
ankle and foot jumping off the wing of a plane. 

In November 2004, the veteran testified that it was his 
belief that spinal anesthesia he received during an 
appendectomy in service was incorrectly done, causing him 
continued back problems from that time to the present.  

Principles of Service Connection 

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
pre-existing active service, was aggravated therein.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

Analysis

The veteran contends that service connection is warranted for 
the residuals of an appendectomy, a back injury, and a left 
ankle and foot injury during service.  The veteran asserts 
that the spinal anesthetic he received during an appendectomy 
in service was improperly administered, causing damage to his 
back and that the pre-existing left ankle and foot condition 
was aggravated when he jumped off the wing of a plane in 
service.  

As for residuals of an in-service appendectomy, there is no 
medical evidence of any residuals of the appendectomy that 
was done in service, except for the surgical scar.  While 
there is no post-service medical evidence documenting the 
surgical scar, the notation of the surgical scar during 
service is sufficient to establish the existence of the scar 
and no confirmatory evidence is necessary.  Therefore, the 
Board finds that the only residual of the in-service 
appendectomy is a surgical scar that was incurred in service. 

As for residuals of low back injury, while the service 
medical records show that the veteran received spinal 
anesthesia for the appendectomy, there is no evidence of any 
post-operative complication and no back abnormality was found 
on separation examination.  After service, abnormal findings 
of the lumbar spine by X-rays were first documented in 2000, 
more than 50 years after service.  

As for the probative weight of the veteran's statements and 
testimony, where as here, the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence of nexus or relationship between the post-service 
low back problem and service is required to support the 
claim.  The veteran as a layperson is not competent to offer 
a medical opinion and consequently his statements and 
testimony to the extent that he associates the post-service 
back problems to the spinal anesthesia in service does not 
constitute medical evidence.  Grottveit v. Brown, 5 Vet.App. 
91, 93 (1993).  Therefore, the Board must reject the 
veteran's statements and testimony as favorable evidence 
linking post-service back problem to service. 

As for the probative weight of the physician's statement that 
the MRI was ordered because of the veteran's history of back 
pain since service, the physician merely recorded the 
veteran's history, which was unenhanced by any additional 
medical comment.  Such a bare description of lay history is 
not transformed into medical evidence merely because it was 
recorded by a medical professional.  There is nothing in the 
precise language of the statement that suggests that the 
physician added medico-evidentiary value to the lay history 
through her medical expertise.  LeShore v. Brown, 8 Vet.App. 
406, 409 (1995).  For this reason, the Board rejects the 
statement as favorable to the claim. 

In the absence of medical evidence that the post-service back 
problem was related to service, including as due to the 
spinal anesthesia, the preponderance of the evidence is 
against the claim of service connection and the benefit-of-
the-doubt standard of proof does not apply.  38 U.S.C.A. 
§ 5107(b). 

As for residuals of a left ankle and foot injury, a scar on 
the lateral aspect of the left foot, the result of a tendon 
repair surgery, was noted on entrance examination.  The rest 
of the service medical records contain no complaint, history, 
or finding of a superimposed injury of the left ankle and 
foot or an increase in severity of the pre-existing tendon 
repair.  And there is no documentation of the fall the 
veteran described in his testimony.  After service, there is 
no medical evidence of any current left ankle and foot 
disability.  In the absence of current disability, the 
preponderance of the evidence is against the claim, and the 
benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b). 


ORDER

Service connection for an appendectomy scar is granted.

Service connection for residuals a low back injury is denied. 

Service connection for residuals of left ankle and foot 
injury is denied.


____________________________________________
	GEORGE E. GUIDO, JR.
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


